IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30169
                        Conference Calendar



SIDNEY RAIFORD,

                                         Plaintiff-Appellant,


versus

KEVIN BERGERS; Q. TRAN, Dr.; MEDICAL STAFF
AVOYELLES CORRECTIONAL CENTER,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 95-CV-559
                        - - - - - - - - - -
                           August 21, 1996
Before KING, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Sidney Raiford, #268777, appeals from the district court’s

dismissal without prejudice of his civil rights complaint for

failure to exhaust his administrative remedies.   Raiford contends

that he exhausted his administrative remedies.    We have reviewed

the record and Raiford’s brief and AFFIRM the district court’s

judgment for essentially the same reasons adopted by the district


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                No.
                               - 2 -

court.   See Raiford v. Tran et al., No. CV95-0559-A (W.D. La.

Dec. 26, 1995).